     Case 2:17-cv-02178-MMD-DJA Document 79 Filed 08/10/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      VICTORIA JOY GODWIN,                                 Case No. 2:17-cv-02178-MMD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      SENIOR GARDEN APARTMENTS, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion to Amend Complaint (ECF No. 64)
12
     and Re-Submitted Motion for Amending Complaint (ECF No. 65), both filed on July 20, 2020.
13
     The Court previously screened Plaintiff’s Third Amended Complaint and permitted some causes
14
     of action to proceed while recommending that some be dismissed. (ECF No. 36). Its
15
     recommendation was adopted by the District Judge and her sixth and seventh claims were
16
     dismissed. (ECF No. 42). Further, Plaintiff requests to reconsider that Order of dismissal was
17
     denied. (ECF No. 61).
18
            Now Plaintiff files two Motions requesting revision of the operative Third Amended
19
     Complaint to comply with the Court’s Order of dismissal of her sixth and seventh claims.
20
     However, neither of her Motions actually attach a proposed fourth amended complaint. Plaintiff
21
     has previously been told by the Court that if she chooses to file an amended complaint, the
22
     amended complaint shall be complete in and of itself, without reference to the previous
23
     complaint, as required by Local Rule 15-1. Without such a proposed pleading to review, there is
24
     nothing for the Court to screen in order to determine if she may proceed with the amendment
25
            Further, Plaintiff appears to be under the mistaken assumption that she needs to revise the
26
     operative Third Amended Complaint simply because the Court dismissed two claims. There is no
27
     need to revise it just to delete those claims. The Court’s Order of dismissal serves to provide
28
     Case 2:17-cv-02178-MMD-DJA Document 79 Filed 08/10/20 Page 2 of 2




 1   Defendants with notice, after they are served, that those claims are no longer part of this case.

 2   Nevertheless, if Plaintiff seeks to add or remove factual allegations or even claims, she may do so

 3   by filing a complete, proposed Fourth Amended Complaint within 30 days of this Order.

 4          This matter is also before the Court on Plaintiff’s Motion/Notification of Procedural

 5   Anomalies Requiring Clarification (ECF No. 66), filed on July 23, 2020. The Court will deny her

 6   request. She lists a variety of items in which she seeks clarification such as cm/ecf generated

 7   deadlines and filing procedures. The Court will not issue an advisory opinion on her requests nor

 8   can it provide her with guidance with how to prosecute her case. She should seek out advice of

 9   counsel to the extent she has questions with how to proceed with the litigation.

10                                                 ORDER

11          IT IS THEREFORE ORDERED that Plaintiff’s Motion Amend Complaint (ECF No.

12   64) is denied without prejudice.

13          IT IS FURTHER ORDERED that Plaintiff’s Re-Submitted Motion for Amending

14   Complaint (ECF No. 65) is denied without prejudice.

15          IT IS FURTHER ORDERED that Motion/Notification of Procedural Anomalies

16   Requiring Clarification (ECF No. 66) is denied.

17

18          DATED: August 10, 2020

19
                                                           DANIEL J. ALBREGTS
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                  Page 2 of 2
